MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                    Oct 27 2015, 8:25 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      Fathollah Partow                                         Robert D. Roache, II
      Westfield, Indiana                                       Carmel, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Fathollah Partow,                                        October 27, 2015
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               29A02-1410-SC-730
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      Countryside Homeowners                                   The Honorable William P.
      Association, Inc.,                                       Greenaway, Magistrate
      Appellee-Plaintiff                                       Trial Court Cause No.
                                                               29D04-1404-SC-3778



      Crone, Judge.


                                             Case Summary
[1]   Fathollah Partow, pro se, appeals the small claims judgment entered against

      him in favor of Countryside Homeowners Association, Inc. (“Countryside

      HOA”). Partow owns a townhome within a Westfield neighborhood under the

      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-SC-730 | October 27, 2015          Page 1 of 4
      direction of Countryside HOA. Partow failed to pay the 2013 and 2014

      homeowner’s association assessments due on the property. Thereafter,

      Countryside HOA filed a small claims action against Partow seeking damages

      for the unpaid assessments for 2013 and 2014, late fees, administrative fees, and

      attorney’s fees.


[2]   A bench trial was held on September 17, 2014. Partow appeared pro se and

      Countryside HOA appeared by counsel. Countryside HOA submitted copies of

      the neighborhood declarations and covenants, as well as its policies for

      determining and collecting annual assessments from homeowners. Countryside

      HOA also provided evidence of Partow’s unpaid assessments and fees, and the

      attorney’s fees Countryside HOA had incurred in the collection process.

      Partow admitted that he failed to pay the 2013 and 2014 assessments but argued

      that Countryside HOA was just trying to “destroy” him and that Countryside

      HOA should have let him pay his delinquent assessments in monthly

      installments of $35. Tr. at 24. At the conclusion of the bench trial, the court

      awarded Countryside HOA $1912.75 in damages.


                                     Discussion and Decision
[3]   Partow appeals the judgment of a small claims court. Judgments in small

      claims actions are “subject to review as prescribed by relevant Indiana rules and

      statutes.” Ind. Small Claims Rule 11(A). On appeal, we review for clear error

      and we will presume that the trial court correctly applied the law. Hutchison v.

      Trilogy Health Servs., LLC, 2 N.E.3d 802, 805 (Ind. Ct. App. 2014). We will not

      reweigh the evidence or determine the credibility of witnesses, but will consider
      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-SC-730 | October 27, 2015   Page 2 of 4
      only the evidence that supports the judgment and the reasonable inferences to

      be drawn therefrom. Id. We are particularly deferential to the trial court in

      small claims actions because the trials are informal with the sole objective of

      dispensing speedy justice between the parties according to the substantive rules

      of law. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1067-68 (Ind. 2006).


[4]   “It is a cardinal rule of appellate review that the appellant bears the burden of

      showing reversible error by the record, as all presumptions are in favor of the

      trial court’s judgment.” Marion-Adams Sch. Corp. v. Boone, 840 N.E.2d 462, 468

      (Ind. Ct. App. 2006). We note that Partow proceeded pro se below and has

      also chosen to proceed pro se in this appeal. It is well settled that “a litigant

      who chooses to proceed pro se will be held to the same rules of procedure as

      trained legal counsel and must be prepared to accept the consequences of his

      action.” Shepherd v. Truex, 819 N.E.2d 457, 463 (Ind. Ct. App. 2004). “While

      we prefer to decide cases on their merits, we will deem alleged errors waived

      where an appellant’s noncompliance with the rules of appellate procedure is so

      substantial it impedes our appellate consideration of the errors.” Id.


[5]   Here, Partow’s noncompliance with our appellate rules has substantially

      impeded our review. Although he has failed to comply with a number of

      appellate rules, we will concentrate on the most egregious violation. Indiana

      Appellate Rule 46(A)(8)(a) requires the appellant’s contentions to be supported

      by cogent reasoning and “citations to the authorities, statutes, and the

      Appendix or parts of the Record on appeal relied on ….” Partow’s brief

      essentially consists of a list of bald assertions, unsupported by cogent reasoning,

      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-SC-730 | October 27, 2015   Page 3 of 4
      without a single citation to legal authority, the appendix, or any part of the

      record on appeal. It is not our burden to search the record, research relevant

      authorities, and brief his case for him. If we were to address his arguments as

      he has presented them, “we would be forced to abdicate our role as an impartial

      tribunal and would instead become an advocate for one of the parties. This,

      clearly, we cannot do.” Shepherd, 819 N.E.2d at 463. Partow has waived our

      review of his contentions for lack of cogent argument. See id.


[6]   Waiver notwithstanding, we are able to discern that the crux of Partow’s

      argument is simply a request for us to reweigh the evidence in his favor, a task

      not within our prerogative on appeal. See Hutchison, 2 N.E.3d at 805. The

      judgment of the trial court is affirmed.


[7]   Affirmed.


      May, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-SC-730 | October 27, 2015   Page 4 of 4